                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION
RONALD DUNBAR, #47739-177                      §
              Petitioner,                      §
                                               §
v.                                             §      No. 3:19-CV-2066-D
                                               §      No. 3:15-CR-433-D
                                               §
ERIC D. WILSON, Warden,                        §
                 Respondent.                   §

                                            ORDER

       The United States Magistrate Judge made findings, conclusions, and a recommendation in

this case. No objections were filed. The undersigned district judge has reviewed the proposed

findings, conclusions, and recommendation for plain error. Finding none, the court adopts the

findings, conclusions, and recommendation of the United States Magistrate Judge.

       IT IS THEREFORE ORDERED that the petition for habeas corpus under 28 U.S.C. § 2241

is denied.

       The court prospectively certifies that any appeal of this action would not be taken in good

faith. See 28 U.S.C. § 1915(a)(3); Fed. R. App. p. 24(a)(3). In support of this finding, the court

adopts and incorporates by reference the magistrate judge’s findings, conclusions, and

recommendation. See Baugh v. Taylor, 117 F.3d 197, 202 n.21 (5th Cir. 1997). Based on the

findings and recommendation, the court finds that any appeal of this action would present no legal

point of arguable merit and would, therefore, be frivolous. Howard v. King, 707 F.2d 215, 220 (5th

Cir. 1983).
       In the event of an appeal, petitioner may challenge this certification by filing a separate

motion to proceed in forma pauperis on appeal with the Clerk of the Court, U.S. Court of Appeals

for the Fifth Circuit. See Baugh, 117 F.3d at 202; Fed. R. App. p. 24(a)(5).

       SO ORDERED.

       January 28, 2020.



                                             _________________________________
                                             SIDNEY A. FITZWATER
                                             SENIOR JUDGE
